Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 10, 2016

                                      No. 04-16-00327-CV

                              Maxine ADAMS and Cecil Adams,
                                       Appellants

                                                v.

                                    Christopher A. PRINE,
                                           Appellee

                      From the 269th District Court, Harris County, Texas
                                Trial Court No. 2014-35653-a
                            Honorable Dan Hinde, Judge Presiding


                                         ORDER
        This appeal was transferred to this court on May 26, 2016. On June 2, 2016, this court
ordered the record from a prior appeal transferred to this appeal. The clerk’s record which was
transferred does not, however, contain additional documents filed and orders entered after the
date of this court’s December 9, 2015 decision in the prior appeal. Based on the documents filed
in this appeal to date, the court believes a supplemental clerk’s record must be filed containing:
(1) the final judgment signed on February 19, 2016; (2) the order granting severance entered on
February 19, 2016; (3) the order on motion to reconsider and void order to sever and order of
severance and final judgment signed on April 26, 2016; (4) all motions and pleadings relating to
the foregoing; and (5) the notice of appeal filed in cause number 2014-35653-A on May 3, 2016.

        It is therefore ORDERED that appellants provide written proof to this court within two
weeks of the date of this order that: (1) a supplemental clerk’s record has been requested in
writing designating the documents to be included; and (2) the clerk’s fee has been paid or
arrangements have been made to pay the clerk’s fee for the preparation of the supplemental
clerk’s record.

        It is FURTHER ORDERED that appellants provide written proof to this court within two
weeks of the date of this order that: (1) any supplemental reporter’s records necessary for the
resolution of this appeal have been requested in writing, see TEX. R. APP. P. 34.6(b)(1); and (2)
the reporter’s fee(s) has been paid or arrangements have been made to pay the reporter’s fee(s)
for the preparation of any such supplemental reporter’s records.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court